Citation Nr: 1531127	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anger, depressive, and anxiety disorders.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to August 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the San Diego, California Regional Office (RO) which denied service connection for depression and anxiety, and confirmed and continued the previous denial of service connection for an anger disorder.

This matter was remanded in November 2014 and it is again before the Board.  The Board finds substantial compliance with prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In a December 2013 decision, the Board reopened this service connection claim for an anger disorder and combined the anger, anxiety and depressive disorder claims into a claim of entitlement to an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder that is etiologically related to a disease, injury, or event which occurred in service.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a VCAA letter dated September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-21.  The letter also explained to the Veteran how disability ratings and effective dates are determined.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination in March 2012, and a subsequent addendum opinion was obtained following that examination.  Nevertheless, the Board determined that further clarification was needed, and remanded for a further examination in November 2014.  A March 2015 SSOC reflects that the Veteran was scheduled for the additional VA examination in February 2015, but did not appear.  The claims file does not reflect that the Veteran has provided good cause as to why he did not attend the VA examination.  As such, the claim shall be rated based on the evidence of record and no further duty to assist exists.  38 C.F.R. § 3.655(b) (2014).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Also, a veteran is considered to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease preexisted service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).

Facts and Analysis

In this case, the Veteran's service treatment records include an April 1980 consultation sheet showing a diagnosis of passive-aggressive personality disorder.  The April 1980 psychiatric evaluation explains that the Veteran displayed "anger and hostility," and "his reaction has a great deal to do with the social environment in which he was raised," and "developmental history does include a possibility of physical abuse by his parents."

The Veteran's treatment records indicate he was first diagnosed with depression and anxiety in April 2005, more than two decades after service.

The Veteran appeared for a VA examination in March 2012 to determine the etiology of any currently diagnosed psychiatric disorder.  The examination noted diagnoses of depressive disorder, not otherwise specified (NOS), intermittent explosive disorder, and alcohol dependence in remission, as well as personality disorder NOS, with passive aggressive features.  The examiner commented that the Veteran's personality disorder was noted to have begun early in life.  The examiner further stated that, based on the evidence and in particular the record reflecting that the Veteran's problems with authority and psychiatric conditions were present from the point he entered into the military, it is less likely than not that his psychiatric conditions were incurred in or caused by his service.  The examiner noted that the Veteran "has had a life long history of maladaptive adjustment to social situations.  Personality disorders with chronic and entrenched patterns of social interaction that are as ingrained as seen in this [Veteran] usually begin early in life as was indicated in his in-service evaluation."  The examiner noted that the Veteran is currently "experiencing depression, anger and anxiety as he finds himself alone and unemployed."

In the November 2014 Board remand, the Board noted that neither a personality disorder nor any other psychiatric disability was noted on the Veteran's entrance examination report.  However, a congenital or developmental "defect" such as a personality disorder automatically rebuts the presumption of soundness and is therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  A personality disorder is not a disability for VA compensation purposes and may not be service connected.  Id.  However, 38 C.F.R. § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990).

In December 2013, the Board remanded the case because the March 2012 VA examiner did not specifically address the question of whether the Veteran's currently diagnosed acquired psychiatric disorders are the result of superimposed disease or injury on the personality disorder in service, and in turn, the result of the Veteran's military service; or, instead, whether the current psychiatric disorders were the result of other unrelated factors.  

A January 2014 addendum opinion concluded that the Veteran's current psychiatric disorders were not related to military service.  The examiner noted that following discharge from the military, the Veteran experienced several stressors, including divorce and other relational problems, loss of job due to interpersonal difficulties, and prolonged unemployment, which contributed to his psychiatric conditions.  The examiner further stressed that the Veteran's psychiatric conditions, other than passive-aggressive personality, were diagnosed multiple years following separation from service.

Following that opinion and the March 2014 Supplemental Statement of the Case (SSOC), in June 2014, the Veteran provided a written statement wherein he alleged that several different events from his time in service are responsible for his current psychiatric conditions.  The November 2014 Board remand ordered that a new VA examination be conducted, to consider the Veteran's new allegations, and also to opine as to if the currently diagnosed acquired psychiatric disorders are the result of superimposed disease or injury on the personality disorder.

A March 2015 SSOC reflects that the Veteran was scheduled for the additional VA examination in February 2015, but did not appear.  The claims file does not reflect that the Veteran has provided good cause as to why he did not attend the VA examination.  As such, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).

Upon consideration of the evidence of record, the Board finds that the probative medical evidence of record is against finding that the Veteran has an acquired psychiatric disorder which was caused or aggravated by his active service, despite the Veteran's testimony and statements that his psychological condition was caused and worsened by service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  

In this regard, the Board finds that the presumption of soundness applies.  Although it is noted in several places in the record that the Veteran had a life-long history of symptoms such as difficulty controlling anger, depression, anxiety, and difficulty socializing, no psychiatric disability was noted at enlistment, and the evidence does not clearly and unmistakable establish the onset of a psychiatric disorder prior to service.  However, as will be discusse, there is substantial persuasive evidence of record establishing the presence of a passive-aggressive personality disorder, which is not considered a disease or injury for VA purposes.  Specifically, the Board notes the diagnosis in his service treatment records and the VA opinions provided in March 2012 and 2014. 

Although the Board did previously feel that further clarification was needed following the March 2012 and January 2014 VA opinions as to whether such personality disorder was subject to superimposed injury in service, as discussed, the Veteran failed to report for such an examination.  Thus, the Board is constrained to weigh the March 2012 and January 2014 VA examiner's opinion, that the Veteran's current psychiatric conditions were less likely than not caused by or worsened by his service, over the Veteran's statements.  Although the examiner may not have expressed his opinion specifically in terms contemplated by the standard of whether a disease or injury was superimposed over his personality disorder, the Board finds that it is clear that the examiner considered the presence of a personality disorder, and the basic question of whether such disorder was impacted by service.  The examiner reviewed the overall medical, the Veteran's report, and his history both before, during, and after service, and concluded that his current psychiatric disorders were unrelated to service.

Again, the matter of medical etiology, or relationship, the matter on which these claims turn, is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, his lay assertions that his current psychiatric disorders are related to service are far outweighed by the opinion of the VA examiner.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board acknowledges that the VA examiner noted diagnoses of depressive disorder, not otherwise specified (NOS), intermittent explosive disorder, and alcohol dependence in remission, as well as personality disorder NOS, with passive aggressive features, and the record supports that the Veteran suffers from depression, anxiety, and anger issues.  Moreover, as noted above, service connection may be awarded for any disease or injury superimposed on a personality disorder.  While the Veteran testified that his psychological conditions began in service, as explained above, here the Veteran is not competent to establish that etiological link alone.  Further, the record contains no medical evidence to establish that the Veteran's depression and/or anxiety was superimposed on his personality disorder during service, is etiologically related to service, began one year after his service or that his in-service psychogenic complaints were caused or permanently aggravated by service.  On the contrary, the VA examiner opined that the Veteran's psychiatric disorder, to include depression and anxiety, had an onset well after the Veteran's military service and that this disability was related to numerous issues unrelated to service, including familial, financial and employment problems.  

The Board recognizes that the Veteran has asserted a number of stressful events in service that he believes caused or contributed to the development of his current psychiatric disorder.  However, as discussed above, the Board attempted to obtain a new VA examination to consider those events but the Veteran failed to report.  Given the Veteran's failure to report, as well as the findings of the March 2012 VA examiner that the Veteran appeared to be a poor historian, the Board finds the March 2012 VA examination with addendum to be the most probative evidence in the record as it stands as to whether his personality disorder was subject to any superimposed injury in service.

In the absence of any other competent or medical evidence that the Veteran's current psychiatric condition had an onset during or is otherwise etiologically related to service, to include that it was superimposed over an in-service personality disorder, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anger, depressive, and anxiety disorders, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


